Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 14th, 2020 has been entered.
Amendments
This action is in response to amendments filed July 14th, 2020, in which Claims 16, 17, 19, and 20 are amended.  Claims 30-35 are added.  No claims have been cancelled.  The amendments have been entered, and Claims 16-35 are currently pending. 
Claim Objections
Claim 24 objected to because of the following informalities:  The claim opens with The the apparatus, which appears to be a typographical error.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 27 and 28 recite specifics about the cluster attribute value that are incompatible with the recitation in Claim 17 that each cluster attribute values is a difference between an item attribute of each item in the choice set and an average vector of the item attribute values of all the items in the choice set.  Therefore, the inventors could not have had possession of the specific invention claimed in Claims 27 and 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 16, 19, and 20 recite the feature a choice set twice, in two different contexts (in clustering items, and in presenting items to a target), followed by the recitation of the choice set, rendering the choice set indefinite.  Further, the claims read each cluster is associated with a choice set implying that there is a different choice set for each cluster, rather than a single choice set, and then with respect to the choice set, contradicting that implication, each cluster is associated with a choice set.  For the purpose of examination, both recitations of the choice set will be interpreted as if they had read a choice set.   
Similarly, Claims 30-32 recite the choice set and it is unclear which of the multiple previously recited choice sets are being referred to.  These limitations will be interpreted as if they had read a choice set.
The term new in Claims 20 and its dependents as well as in Claims 33-35 is a relative term which renders the claim indefinite.  The term new is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, a new item or new choice set will be interpreted as an item or choice set different from one previously referred to.
Claims 33-35 recite the limitation the estimation model which has been trained to account for cognitive bias.  There is a lack of antecedent basis in the claims for this limitation, as no estimation model that has been trained specifically to account for cognitive bias has been recited.  Further, this limitation appears to be an intended result (to account for cognitive bias) of the positively recited steps in the training, and thus has limited patentable weight.  For the purpose of examination, the estimation model which has been trained to account for cognitive bias will be interpreted to be the previously recited estimation model. 
The dependent claims are rejected for not curing the indefiniteness of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Under the broadest reasonable interpretation of includes, the properties of the cluster attribute value required by the claim language of Claims 25 and 26 are already required by the claim language of Claim 17, upon which Claims 25 and 26 depend (difference between an attribute and an average vector requires both an average and a comparison with the average).  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22, 24, 32, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 recites the step to estimate selection behavior of the target with respect to the new choice set of items, by using the estimation model, based on the cluster attribute value associated with each item included in the new choice set, which falls into the mental 
The claim recites additional elements of a processor, a generic computer component, and acquiring cluster attribute values, an estimation model, and a new choice set of items, which is insignificant extra-solution activity of data gathering required for all uses of the abstract idea, and neither execution on generic computer components nor insignificant extra-solution activity can integrate the abstract idea into a practical application.  Thus, the claim is directed towards an abstract idea.
The additional elements do not provide significantly more nor an inventive concept, because they are mere data gathering re, identified in MPEP 2106.05(d) as elements the courts have found to be routine, conventional, and well understood (Receiving data over a network, as interpreted in light of [0032] in the specification).  Therefore, the additional elements, taken along or in combination, do not provide significantly more that the abstract idea itself.
Claim 21 recites additional mental process steps of the abstract idea (determine which cluster the new item is associated with, generate, for the new item, the cluster attribute value, estimating the selection behavior of the target for the new choice set).  Claim 21 further recites more additional elements of acquiring an item attribute value, which has already been shown to be insignificant extra-solution activity of data gathering that cannot integrate an abstract idea into a practical application nor represent significantly more than the abstract idea itself.
Claims 22, 24, and 35 recite only additional mental process steps of re-clustering the plurality of items. a determination that the new items is not associated with any of the plurality of clusters, to generate a choice set of items using the estimation model and to estimate the selection behaving or the target using the estimation model and thus the claims remain directed towards the abstract idea without significantly more.  Similarly, Claim 32 only specifies details of the choice set, which does not alter the fact that all the mental processes previously identified remain mental processes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16, 18-23, and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al., “HACS: Heuristic Algorithm for Clustering Subsets.”
Regarding Claim 16, Yuan teaches a computer program product … the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer (Yuan implies performance of  their method on a computer, see pg. 621, 2nd column, 3rd paragraph, “computational efficiency is not a concern, as tests ran in a few seconds” in which a computer readable storage medium is inherent) for training an estimation model (Yuan, Abstract, “We approach the problem of inducing common consideration sets”) to perform a method comprising:  clustering, by a processor, a plurality of items (Yuan, Abstract, “We approach the problem of inducing common consideration sets as a clustering problem on the space of possible item subsets”) that each have an item attribute value, according to the item attribute values, wherein items in each cluster have a characteristic in common represented by the item attribute values (Yuan, pg. 618, 2nd column, 1st paragraph, “We define individual support for an itemset                         
                            x
                        
                    ,                         
                            
                                
                                    i
                                    s
                                
                                
                                    x
                                
                            
                             
                        
                    as the number of customers who purchased exactly the set of items                         
                            x
                        
                    ” where the customers that purchased an item are item attribute values) wherein the items in each cluster have a characteristic in common represented by the item attribute value (Yuan, pg. 618, 1st column, 2nd-to-last paragraph, “We define a candidate consideration set [cluster] as one with the following desirable property:  most people who bought items from the set, bought only items from the set.  To find such sets, we count the number of customers who purchase exclusively within each itemset                         
                            x
                        
                    ”) and is associated with a choice set (Yuan, pg. 618, 1st column, 2nd-to-last paragraph, “We define a candidate consideration set” are mapped to clusters); generating, by the processor, for each item, a cluster attribute value corresponding to a cluster associated with the item (Yuan, pg. 618, “                        
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     for all singleton sets                         
                            y
                            ∈
                            x
                        
                    ” where                         
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     is a value used to construct/corresponding to the clusters associated with each item); and, training by the processor, an estimation model for estimating selection behavior of a target with respect to [a] choice set including two or more items, based on the cluster attribute value associated with each item included in [a] choice set (Yuan, pg. 219, 1st column, 2nd paragraph, “Cluster construction: Once the quality measures are completed” using the cluster attribute values which were used to compute the quality measures in the 1st paragraph of the 1st column, where the “consideration sets” are an estimation model for estimating selection behavior of a target with respect to a choice set, see pg. 618, 1st column, 2nd-to-last paragraph, “We define a candidate consideration set [cluster] as one with the following desirable property:  most people who bought items from the set, bought only items from the set”) by using training data that includes a group of a choice set of items presented to the target and an items selected by the target from among [a] choice set of items (Yuan, pg. 618, 1st column, last paragraph, “We being with a set of                         
                            m
                             
                        
                    items and a database of transactions                         
                            T
                        
                    , with each transaction containing one or more chosen items … The transactions for each customer are gathered together”).
Regarding Claim 18, Yuan teaches the non-transitory computer-readable storage medium of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Yuan further teaches wherein the estimation model estimates a selection behavior of the target based on a weighted sum obtained by weighting, with different weights, a plurality of attribute values for a plurality of attributes including an item attribute and a cluster attribute, and the plurality of attributes include attributes corresponding to different weights for different clusters as the cluster attribute (Yuan, pg. 618, 2nd column, 1st and 3rd paragraphs & pg. 619, 1st column, 1st paragraph, where the “quality measures” are based on a weighted sum                         
                            
                                
                                    q
                                    u
                                    a
                                    l
                                    i
                                    t
                                    y
                                
                                
                                    x
                                
                            
                             
                        
                    with different weights on the item attributes and cluster attributes                         
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     (recall                         
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     for an items is the number of customers who purchased an item                         
                            y
                        
                    ) used to calculate                         
                            
                                
                                    p
                                    s
                                
                                
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    t
                                    s
                                
                                
                                    x
                                
                            
                        
                     in the summation for                         
                            
                                
                                    q
                                    u
                                    a
                                    l
                                    i
                                    t
                                    y
                                
                                
                                    x
                                
                            
                        
                    ).
Claim 19 recites an apparatus comprising a processor configured to perform the method recited by Claim 16.  As Yuan performs their method on a computer, Claim 19 is rejected for reasons set forth in the rejection of Claim 16.
Regarding Claim 20, Yuan teaches an apparatus comprising: a processor (Yuan implies performance of  their method on a computer, see pg. 621, 2nd column, 3rd paragraph, “computational efficiency is not a concern, as tests ran in a few seconds” in which processor is inherent), acquire for each of a plurality of items that each have an item attributes value (Yuan, pg. 618, 2nd column, 1st paragraph, “We define individual support for an itemset                         
                            x
                        
                    ,                         
                            
                                
                                    i
                                    s
                                
                                
                                    x
                                
                            
                             
                        
                    as the number of customers who purchased exactly the set of items                         
                            x
                        
                    ” where the customers that purchased an item are item attribute values) and are clustered according to the item attribute values, wherein the items in each cluster have a characteristic in common represented by the item attribute value and each cluster is associated with a choice set (Yuan, pg. 618, 1st column, 2nd-to-last paragraph, “We define a candidate consideration set [cluster] as one with the following desirable property:  most people who bought items from the set, bought only items from the set.  To find such sets, we count the number of customers who purchase exclusively within each itemset                         
                            x
                        
                    ”), a cluster value corresponding to a cluster associated with the item  (Yuan, pg. 618, “                        
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     for all singleton sets                         
                            y
                            ∈
                            x
                        
                    ” where                         
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     is a value used to construct/ corresponding to the clusters associated with each item); acquire an estimation model for estimating selection behavior of a target with respect to a choice set including two or more items, based on the cluster attribute value associated with each item included in the choice set (Yuan, pg. 219, 1st column, 2nd paragraph, “Cluster construction: Once the quality measures are completed” using the cluster attribute values which were used to compute the quality measures in the 1st paragraph of the 1st column, where the “consideration sets” are an estimation model for estimating selection behavior of a target with respect to a choice set, see pg. 618, 1st column, 2nd-to-last paragraph, “We define a candidate consideration set [cluster] as one with the following desirable property:  most people who bought items from the set, bought only items from the set”), acquire a [new/different] choice set of items presented to the target from among the plurality of items (any different set                         
                            x
                        
                     for which quality measures are constructed in Yuan, pg. 618, 2nd column – pg. 619, 1st column, 1st paragraph) estimate selection behavior of the target with respect to the new choice set of items, by using the estimation model, based on the cluster attribute values associated with each item included in the choice set (Yuan, pg. 619, 1st column, 2nd paragraph, “Cluster construction” with whether the new/different cluster fulfills the quality threshold).
Regarding Claim 21, Yuan teaches the apparatus of Claim 20 (and thus the rejection of Claim 20 is incorporated).  Yuan further teaches to acquire an item attribute value of a [new/different] item (Yuan, pg. 618, 2nd column, 1st paragraph, “We define individual support for an itemset                         
                            x
                        
                    ,                         
                            
                                
                                    i
                                    s
                                
                                
                                    x
                                
                            
                             
                        
                    as the number of customers who purchased exactly the set of items                         
                            x
                        
                    ” where the customers that purchased an item are item attribute values;  for any different item                         
                            y
                        
                     from the original) determine which cluster among a plurality of clusters the new item is associated with, by using the item attribute value of the new item (Yuan, pg. 619, 2nd column, Fig. 2, any time “                        
                            y
                            ⊆
                            x
                        
                    ” is determined in the process) and generate, for the new items, the cluster attribute values corresponding to the cluster associated with the new item (Yuan, pg. 618, “                        
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     for all singleton sets                         
                            y
                            ∈
                            x
                        
                    ” for any different item                         
                            y
                        
                     from the original), wherein the processor is further configured to estimate the selection behavior of the target for the new choice set that includes the new item (Yuan, pg. 619, 1st column, 2nd paragraph, “Cluster construction” with whether the cluster including the new/different item fulfills the quality threshold).
Regarding Claim 22, Yuan teaches the apparatus of Claim 21 (and thus the rejection of Claim 21 is incorporated).  Yuan further teaches wherein the processor is further configured to re-cluster the plurality of items including the [new/different] item, in response to a determination that the new item is not associated with any of the plurality of clusters (continuing the clustering process falls within the broadest reasonable interpretation of re-clustering is not in any cluster, after determining pg. 619, 1st column, 2nd paragraph, “Otherwise, [referring to the set including the new item not reaching a quality level/not associated with an existing one of the plurality of clusters] the support of x is available to one of its supersets”).
Regarding Claim 23, Yuan teaches the apparatus of Claim 22 (and thus the rejection of Claim 22 is incorporated).  Yuan further teaches to generate a cluster attribute value according to the cluster associated with each item among the plurality of items (Yuan, pg. 618, “                        
                            
                                
                                    i
                                    s
                                
                                
                                    y
                                
                            
                        
                     for all singleton sets                         
                            y
                            ∈
                            x
                        
                    ” is generated for all items) and after the re-clustering, to retrain the estimation model using the training data that includes a group of a choice set of items presented to the target and an items selected by the target from among [a] choice set of items (continuing the clustering/model estimation process, as per pg. 619, 1st column, 2nd paragraph, falls within the broadest reasonable interpretation of retraining the estimation model).
Regarding Claim 29, Yuan teaches the non-transitory computer-readable storage medium of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Yuan further teaches wherein the clustering includes setting, according to instructions, at least one of a number of clusters into which the plurality of items are to be classified (Yuan, pg. 619, 1st column, “All nodes on the first level are set to be candidates.  Only the top 50% of nodes are candidates, and then top 10% of nodes on lower levels are considered”) … and which of a plurality of clustering algorithms are to be used (Yuan explicitly describes their clustering algorithm to be used, which is selected from a plurality of clustering algorithms, i.e. k-means clustering was rejected, see pg. 621, 1st column, last paragraph, “HACS continues to outperform k-means”). 
Regarding Claim 30, Yuan teaches the non-transitory computer-readable storage medium of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Yuan further teaches wherein [a] choice set is a subset of items of the plurality of items (any subset x investigated as a cluster is a subset of the plurality of items).
Regarding Claim 31, Yuan teaches the apparatus of Claim 19 (and thus the rejection of Claim 19 is incorporated).  Yuan further teaches wherein [a] choice set is a subset of items of the plurality of items (any subset x investigated as a cluster is a subset of the plurality of items).
Regarding Claim 32, Yuan teaches the apparatus of Claim 20 (and thus the rejection of Claim 20 is incorporated).  Yuan further teaches wherein [a] choice set is a subset of items of the plurality of items (any subset x investigated as a cluster is a subset of the plurality of items).
Regarding Claim 33, Yuan teaches the non-transitory computer-readable storage medium of Claim 30 (and thus the rejection of Claim 30 is incorporated).  Yuan further teaches estimating the selection behavior of a target with respect to a [new/different] choice set, using the estimation model which has been trained [], based on the cluster attribute value associated with each item included in the new/different] choice set (Yuan, in determining whether any other cluster than the first evaluated is a “consideration set”).
Regarding Claim 34, Yuan teaches the apparatus of Claim 31 (and thus the rejection of Claim 31 is incorporated).  Yuan further teaches estimating the selection behavior of a target with respect to a [new/different] choice set, using the estimation model which has been trained [], based on the cluster attribute value associated with each item included in the new/different] choice set (Yuan, in determining whether any other cluster than the first evaluated is a “consideration set”).
Regarding Claim 35, Yuan teaches the apparatus of Claim 32 (and thus the rejection of Claim 32 is incorporated).  Yuan further teaches estimating the selection behavior of a target with respect to a [new/different] choice set, using the estimation model which has been trained [], based on the cluster attribute value associated with each item included in the new/different] choice set (Yuan, in determining whether any other cluster than the first evaluated is a “consideration set”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., “HACS: Heuristic Algorithm for Clustering Subsets.”
Regarding Claim 24, Yuan teaches the apparatus of Claim 20 (and thus the rejection of Claim 20 is incorporated).  The invention described in Yuan does not specifically generate a choice set of items for enabling the target to select a certain item using the estimation model, but Yuan suggests that their estimation model and can be used for such a purpose (Yuan, pg. 622, 1st column, 2nd to last paragraph, “HACS is a general machine learning technique that is applicable to recommender systems and marketing problems such as cross-selling”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the estimation model of Yuan to generate a choice set of items, in order to enable the target to select a certain item.  The motivation to do so is that Yuan suggests their system can be used in a recommender system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18, 29, 19, 20, 21, 22, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, 9, 1, 14, 14, 14, 14, and 15, respectively of U.S. Patent No. 10,984,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims in the reference application anticipate the methods for which instructions are the computer readable storage medium of the respective claims of the instant application.  As a computer readable storage medium is generally .
Response to Arguments
Applicant’s arguments filed July 14th, 2020 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the prior art rejections of the previous office action are moot, as the current rejection relies upon none of the argued references.
The limitations of Claim 17 have been searched, but have not been uncovered.  Specifically, the relationship between the recited cluster attribute values and item attribute values was not uncovered in any system which clusters items in order to create a model of target selection.  Claims dependent upon Claim 17 were not rejected under art due to this feature of the base claim upon which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M SMITH/Primary Examiner, Art Unit 2122